Citation Nr: 1433353	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-33 293		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1971 (with service in the Republic of Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  These matters were before the Board in January 2012 when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although these matters have previously been remanded, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).   

On close review of the file, the Board notes that the Veteran requested a formal hearing with a Decision Review Officer (DRO) in his October 2008 substantive appeal, before the case was forwarded to the Board for appellate review.  The record does not reflect any AOJ response to this request.  (It may be that the hearing request was withdrawn; however, that is not documented in the record.  

Hearing Loss and Tinnitus

On January 2007 VA audiological evaluation, the Veteran reported that the onset of his hearing loss occurred 15 years prior (more than 20 years postservice) and that the onset of his tinnitus occurred 20 years prior (more than 15 years postservice); he also gave a history of occupational noise exposure.   The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not related to military noise exposure since his hearing was within normal limits at separation, the onset of hearing loss and tinnitus occurred well after separation, and there was a report of significant [postservice] occupational noise exposure.

In January 2012, the Board remanded these matters so that additional VA outpatient treatment records (including a May 6, 1999, audiological note) could be associated with the claims file.  The AOJ was instructed to arrange for an additional VA audiological examination if any of the records received altered the factual premise for the January 2007 VA examiner's opinion.  

In accordance with the Board's directives, additional treatment records were secured, and include a May 6, 1999, audiology note, where the Veteran reported bilateral hearing loss, right greater than left, and constant bilateral ringing tinnitus since 1971, secondary to unprotected combat noise trauma sustained in Vietnam.  The Board finds that this additional evidence has bearing as it supports a continuity of hearing loss and tinnitus since service (and onset much earlier than noted on January 2007 examination).  

Given the more contemporaneous nature of the information provided in May 1999, the Board finds it merits probative value and must be shown to have been considered for a medical opinion regarding the etiology of the hearing loss and tinnitus to be found adequate.

Psychiatric Disability

In January 2012, the Board remanded this matter for additional VA outpatient treatment records (including from the Tampa Vet Center) to be associated with the record.  The AOJ was instructed to obtain those records and then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist.  It appears that a VA PTSD examination in January 2012 was conducted prior to any additional treatment records being associated with the record.  The examiner noted that while the Veteran met the diagnostic criteria for a diagnosis of PTSD, the onset of his mental health treatment "appears to be related to significant events at work during the nineties and his divorce...."  She concluded that it would be mere speculation to opine as to whether the Veteran's PTSD is related to service.
Records from the Tampa Vet Center received in May 2012 include a March 5, 1997 initial intake note, which shows that the Veteran presented with problems associated with the dissolution of his marriage.  During that visit, however, he also reported poor anger control and isolation issues and endorsed having unreconciled issues from Vietnam.  As the specific sequence ordered in the January 2012 remand has not been followed, and as the January 2012 VA examination is based on an incomplete record and is therefore inadequate, a remand for compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  The AOJ must contact the Veteran to inquire whether he still desires a DRO hearing and, if so, arrange for such hearing to be scheduled at his local RO.

2.  Thereafter, the AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of any VA treatment the Veteran has received for hearing loss, tinnitus, and psychiatric disability.

3.  Then, the AOJ should forward the Veteran's record to the January 2007 VA examiner for review and an addendum opinion that addresses whether his hearing loss and tinnitus may be related to his service in light of the evidence added to the record since the prior opinion (including the May 6, 1999, audiology note), which suggests/supports that there was continuity of hearing loss and tinnitus since service (i.e., the Veteran's report of noting hearing loss and tinnitus since 1971).  [If that examiner is unavailable, the record should be forwarded to another audiologist or otologist for review and the opinion sought.]  The consulting provider should provide opinions that respond to the following:
(a) Please identify the likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely.

(c) Please identify the likely etiology for the Veteran's tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  

(d) If the tinnitus is determined to not likely be related to noise trauma in service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (one who has not previously examined him) to determine the nature and likely etiology of his claimed psychiatric disability.  The Veteran's entire record (to include this remand and all treatment records secured) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should:
(a)  Identify (by diagnosis) each psychiatric disability entity found.  

(b)  As to each psychiatric disability entity diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service.  The examiner should note that the Veteran report on March 5, 1997 of unreconciled issues from Vietnam.  (See initial intake note from the Tampa Vet Center on that date.)

(c)  If PTSD is diagnosed, identify the underlying stressor(s).  If PTSD is not diagnosed, explain in detail why the Veteran does not meet the criteria for such diagnosis.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

5.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

